Exhibit 10.41


Telenav, Inc.
4655 Great America Parkway, Suite 300
Santa Clara, CA 95054
August 24, 2017
Nokomis Capital, L.L.C.
2305 Cedar Springs Road, Suite 420
Dallas, TX 75201
Attn:    Brett Hendrickson
Wes Cummins
Gentlemen:
This letter (this “Agreement”) constitutes the agreement between Telenav, Inc.
(the “Company”), on the one hand, and Nokomis Capital, L.L.C. (“Nokomis”) and
each of the other related Persons (as defined below) set forth on the signature
pages to this Agreement (collectively with Nokomis, the “Nokomis Group”), on the
other hand. The Nokomis Group and its Affiliates (as defined below) and
Associates (as defined below) are collectively referred to as the “Investors.”
1.Joseph M. Zaelit has delivered an irrevocable letter of retirement to the
Board whereby he will retire from and cease to be a member of the Company’s
Board of Directors (the “Board”), he will consent to the filing of a Form 8-K
regarding his retirement with no objections or other comments, and he will
consent not to be renominated to the Board effective upon the earlier to occur
of (a) the time immediately prior to the appointment of a New Director (as
defined below), (b) the end of the Company’s 2017 Annual Meeting of Stockholders
(the “2017 Annual Meeting”) and (c) 11:59 p.m., Pacific time, on November 17,
2017. The Board will accept such letter of retirement concurrently with the
execution of this Agreement.
2.    The Company and Nokomis will cooperate to identify a mutually acceptable
“independent” director (the “New Director”) as promptly as practicable following
the execution of this Agreement. The New Director must be (a) qualified to serve
as a member of the Board under all applicable corporate governance policies or
guidelines of the Company and the Board in effect and publicly disclosed on the
date hereof and applicable legal, regulatory and stock market requirements; and
(b) meet the independence requirements with respect to the Company of the
listing rules of The Nasdaq Stock Market LLC or any successor thereto
(“Nasdaq”). Upon the agreement of the Company and Nokomis as to the identity of
the New Director, the Board will appoint the New Director to the Board as a
Class III director with a term expiring at the Company’s 2018 Annual Meeting of
Stockholders (the “2018 Annual Meeting”). Unless otherwise mutually agreed
between the Company and Nokomis, if the Company and Nokomis are not able to
identify a mutually acceptable candidate to serve as the New Director after good
faith efforts by the earlier to occur of (A) the 2017 Annual Meeting and (B)
11:59 p.m., Pacific time, on November 17, 2017, (i) at Nokomis’ written request,
the Company will appoint Brett Hendrickson (the “Intermediary Director”) to the
Board as a Class III director; and (ii) the Company and Nokomis will continue to


8742840_10.doc



--------------------------------------------------------------------------------




cooperate to identify a mutually acceptable “independent” director to join the
Board as a Class III director. Unless otherwise mutually agreed between the
Company and Nokomis, once the Company and Nokomis identify a mutually acceptable
“independent” director to serve as the New Director, Mr. Hendrickson will resign
from the Board and the Company will appoint the New Director to the Board
immediately after such resignation. Mr. Hendrickson will cooperate with the
Company to make the transition.
3.    Not less than 15 days prior to the deadline for the submission of director
nominations in respect of the 2018 Annual Meeting, the Board or the Company’s
Nominating and Governance Committee will notify Nokomis of such body’s
determination regarding as to whether the New Director will be nominated for
election at the 2018 Annual Meeting. If the Board or the Company’s Nominating
and Governance Committee nominates the New Director for election at the 2018
Annual Meeting, (a) the Board and all applicable committees of the Board will
take all action necessary to include the New Director on the Company’s slate of
nominees standing for election at the 2018 Annual Meeting and the Company will
recommend and solicit proxies for the election of the New Director at the 2018
Annual Meeting in the same manner as for the other nominees nominated by the
Board at the 2018 Annual Meeting; and (b) the Restricted Period shall terminate
at 11:59 p.m., Pacific time, on the day that is 15 days prior to the deadline
for the submission of director nominations in respect of the 2019 Annual Meeting
of Stockholders.
4.    During the Restricted Period, the authorized size of the Board shall not
exceed seven members and the Company shall not take any action to reconstitute
or reconfigure the classes in which the directors serve without the consent of
Nokomis. During the Restricted Period, the Board will take all necessary steps
to appoint Wes Cummins as a member of the Nominating & Governance Committee.
Other than as provided in the previous sentence, the Board will determine the
membership of the Board’s committees in accordance with its usual practices.
5.    During the Restricted Period, if the New Director ceases to be a member of
the Board for any reason, then the Nokomis Group will be entitled to designate
(and the Board will promptly appoint) another person (a “Successor Designee”) to
serve as a director in place of the New Director. Any Successor Designee must
(a) be qualified to serve as a member of the Board under all applicable
corporate governance policies or guidelines of the Company and the Board in
effect and publicly disclosed on the date hereof and applicable legal,
regulatory and stock market requirements; (b) meet the independence requirements
with respect to the Company of the listing rules of Nasdaq; and (c) be
reasonably acceptable to the members of the Board in the good faith exercise of
their fiduciary duties. If any Successor Designee does not meet the requirements
of this paragraph 5, then the Nokomis Group may designate another person as the
Successor Designee until an acceptable designee is found. Upon becoming a member
of the Board, the Successor Designee will succeed to all of the rights and
privileges, and will be bound by the terms and conditions, of the New Director
under this Agreement.
6.    The Investors understand that, as a condition to the appointment of the
Intermediary Director or the New Director, the Company may require the
Intermediary Director or the New Director, as the case may be, to the extent
such requirements have historically and customarily been


-2-
8742840_10.doc





--------------------------------------------------------------------------------




applied to non-employee directors of the Company, to agree in writing, during
the term of any service as a director of the Company, to (a) comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to members of the Board, including, without limitation, the Company’s
code of conduct, insider trading policy, Regulation FD policy, related party
transactions policy and corporate governance guidelines, in each case as amended
from time to time; and (b) keep confidential and not publicly disclose
discussions and matters considered in meetings of the Board and its committees
or other confidential information of the Company that the Intermediary Director
or the New Director, as the case may be, receives from the Company, unless
previously disclosed publicly by the Company.
7.    Notwithstanding anything to the contrary in this Agreement, the New
Director or the Intermediary Director, as the case may be, during his or her
term of service as a director of the Company, will not be prohibited from acting
in his or her capacity as a director or from complying with his or her fiduciary
duties as a director of the Company (including, without limitation, voting on
any matter submitted for consideration by the Board, participating in
deliberations or discussions of the Board and making suggestions or
recommendations or raising issues to the Board), all in accordance with the
agreement set forth in paragraph 8.
8.    During the Restricted Period, at each annual or special meeting of the
Company’s stockholders, the Nokomis Group will cause the Investors to (a) cause
all Voting Securities (as defined below) beneficially owned by them to be
present for quorum purposes; and (b) vote all Voting Securities beneficially
owned by them in a manner consistent with the recommendation of the Board.
9.    The Intermediary Director or the New Director, as the case may be, will be
(a) compensated for his or her service as a director and will be reimbursed for
his or her expenses on the same basis as all other non-employee directors of the
Company other than Ken Xie; (b) granted equity-based compensation and other
benefits on the same basis as all other non-employee directors of the Company
other than Mr. Xie; and (c) entitled to the same rights of indemnification and
directors’ and officers’ liability insurance coverage as the other non-employee
directors of the Company as such rights may exist from time to time.
10.    Subject to extension as set forth in the last sentence of paragraph 3 of
this Agreement, from the date of this Agreement until 11:59 p.m., Pacific time,
on the day that is 15 days prior to the deadline for the submission of director
nominations in respect of the 2018 Annual Meeting (such period, the “Restricted
Period”), the Nokomis Group will not, and the Nokomis Group will cause each of
the Investors and its and their respective Affiliates, Associates principals,
directors, general partners, officers, employees, agents and representatives
acting on its respective behalf not to, in any way, directly or indirectly (in
each case, except as expressly permitted by this Agreement):
(a)    (i) make, participate in or encourage any “solicitation” (as such term is
used in the proxy rules of the Securities and Exchange Commission (the “SEC”))
of proxies with respect to the election or removal of directors or any other
matter or proposal; (ii) become a “participant” (as


-3-
8742840_10.doc





--------------------------------------------------------------------------------




such term is used in the proxy rules of the SEC) in any such solicitation of
proxies or consents; or (iii) seek to advise, encourage or influence any Person
with respect to the voting of any Voting Securities; provided, however, that
except as set forth in paragraph 8, nothing herein shall be interpreted to
restrict the Investors’ ability to vote their shares on any proposal duly
brought before the Company’s stockholders as each member of the Investors
determines in its sole discretion;
(b)    initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC), directly or indirectly, the Company’s stockholders for
the approval of any shareholder proposal, whether made pursuant to Rule 14a-4 or
Rule 14a-8 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or otherwise, or cause or encourage any Person to initiate
or submit any such shareholder proposal;
(c)    (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board; (ii) seek, alone or in
concert with others, the removal of any member of the Board; or (iii) make a
request for any stockholder list or other similar Company records provided,
however, that nothing herein shall prohibit a director from making such a
request in his or her capacity as a director;
(d)    (i) form or join (whether or not in writing) in a partnership, limited
partnership, syndicate or other group, including, without limitation, a “group”
as defined pursuant to Section 13(d) of the Exchange Act, with respect to any
Voting Securities (other than any group comprised solely of Investors);
(ii) deposit any Voting Securities into a voting trust, arrangement or
agreement; or (iii) subject any Voting Securities to any voting trust,
arrangement or agreement, in each case other than solely with other Affiliates
of the Nokomis Group with respect to Voting Securities now or hereafter owned by
them;
(e)    act, alone or in concert with others, to (i) control or seek to control,
or influence or seek to influence, the management, the Board or the policies of
the Company (including, without limitation, any material change to the
capitalization or dividend policy of the Company or any material change in the
Company’s management, business or corporate structure); provided, however, that
nothing herein shall limit the Investors’ ability to communicate their views
with respect to the aforementioned privately to the Board and management of the
Company; or (ii) seek, propose or make any public statement with respect to any
merger, consolidation, business combination, tender or exchange offer, sale or
purchase of assets, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization or similar transaction involving the Company or
its subsidiaries;
(f)    with respect to the Company or the Voting Securities, (i) communicate
with the Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv)
pursuant to the Exchange Act in a manner inconsistent with the provisions of
this paragraph 11; (ii) participate in, or take any action pursuant to, any
“proxy access” proposal adopted by the SEC; or (iii) conduct any nonbinding
referendum or “stockholder forum”;


-4-
8742840_10.doc





--------------------------------------------------------------------------------




(g)    publicly make or disclose any statement regarding any intent, purpose,
plan or proposal with respect to the Board or the Company, its management,
policies, affairs or assets, or the Voting Securities or this Agreement, that is
inconsistent with the provisions of this Agreement, including, without
limitation, any intent, purpose, plan or proposal that is conditioned on, or
would require, the waiver, amendment, nullification or invalidation of any
provision of this Agreement, or take any action that could require the Company
to make any public disclosure relating to any such intent, purpose, plan,
proposal or condition;
(h)    other than with other Affiliates of the Investor, enter into any
agreements, understandings or arrangements (whether written or oral), with, or
advise, finance, assist or encourage, any Person, in connection with any of the
foregoing;
(i)    sell, offer or agree to sell all or substantially all, directly or
indirectly, through swap or hedging transactions, derivative agreements or
otherwise, voting rights decoupled from the underlying Voting Shares held by the
Investors to any third party; and
(j)    (i) make or in any way participate as an offerer (as such term is defined
in Schedule TO under the Exchange Act), directly or indirectly, in any tender
offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction
involving the Company or its securities or assets (it being understood that the
foregoing will not restrict the Investors from tendering shares, receiving
payment for shares or otherwise participating in any such transaction on the
same basis as other stockholders of the Company, or from participating in any
such transaction that has been approved by the Board); or (ii) make, or support
any third party in making, any public proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
the Company to make a public announcement regarding any of the types of matters
set forth above in this paragraph 10(j).
11.    Notwithstanding anything to the contrary in this Agreement, if at any
time the Investors cease to own at least 5 percent of the outstanding shares of
the Company’s common stock, then the Restricted Period will immediately
terminate (and will not be subject to extension as contemplated by the last
sentence of paragraph 3 of this Agreement).
12.    During the Restricted Period, the Company and the Investors will each
(and the Nokomis Group will cause the Investors to) refrain from making, and
will cause their respective Affiliates, Associates, principals, directors,
members, general partners, officers and employees not to make, any statement or
announcement that both relates to and constitutes an ad hominem attack on, or
that both relates to and otherwise disparages, impugns or is reasonably likely
to damage the reputation of, (a) in the case of statements or announcements by
any of the Investors, the Company or any of its Affiliates or subsidiaries or
any of its or their respective officers or directors or any person who has
served as an officer or director of the Company or any of its Affiliates or
subsidiaries; and (b) in the case of statements or announcements by the Company,
the Investors and its and their respective Affiliates and Associates and their
respective principals, directors, stockholders, members, general partners,
officers, employees and advisors, or any person who has served as such. The
foregoing will not prevent the making of any factual statement in any compelled


-5-
8742840_10.doc





--------------------------------------------------------------------------------




testimony or production of information, whether by legal process, subpoena or as
part of a response to a request for information from any governmental authority
with jurisdiction over the party from whom information is sought.
13.    On the date of this Agreement, the Company will issue a press release in
the form attached as Exhibit A (the “Press Release”). Neither the Company nor
the Investors will (and the Nokomis Group will cause the Investors not to) make
any public statements with respect to the matters covered by this Agreement
(including, without limitation, in any filing with the SEC, any other regulatory
or governmental agency, any stock exchange or in any materials that would
reasonably be expected to be filed with the SEC) that are inconsistent with, or
otherwise contrary to, the statements in the Press Release.
14.    Within five business days of the date of this Agreement, the Company will
reimburse the Nokomis Group for its reasonable and documented out-of-pocket
expenses (up to a maximum of $10,000) incurred by the Nokomis Group in
connection with the negotiation and execution of this Agreement and all related
activities and matters.
15.    Effective upon the execution of this Agreement, Nokomis hereby withdraws
its Stockholder Notice of Intent to Nominate Person for Election as Director at
the 2017 Annual Meeting of Stockholders of TeleNav, Inc., dated August 22, 2017.
16.    As used in this Agreement, the term (a) “Person” will be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” will have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act and will include Persons who become
Affiliates of any Person subsequent to the date of this Agreement;
(c) “Associate” will have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act and will include Persons who become Associates of any Person
subsequent to the date of this Agreement; (d) “Voting Securities” will mean the
shares of the Company’s common stock and any other securities of the Company
entitled to vote in the election of directors, or securities convertible into,
or exercisable or exchangeable for, such shares or other securities, whether or
not subject to the passage of time or other contingencies; (e) “business day”
will mean any day other than a Saturday, Sunday or a day on which the Federal
Reserve Bank of San Francisco is closed; and (f) “beneficially own,”
“beneficially owned” and “beneficial ownership” will have the meaning set forth
in Rule 13d-3 promulgated under the Exchange Act.
17.    Each member of the Nokomis Group, severally and not jointly, represents
and warrants as to itself that (a) this Agreement has been duly authorized,
executed and delivered by it and is a valid and binding obligation of such
Investor, enforceable against it in accordance with its terms; (b) as of the
date of this Agreement, none of Investors is a party to any swap or hedging
transactions or other derivative agreements of any nature with respect to the
Voting Securities; and (c) as of the date of this Agreement, the Investors have
not, directly or indirectly, compensated or agreed to compensate Mr. Cummins,
the Intermediary Director or the New Director for his or her service as a
nominee or director of the Company with any cash, securities (including, without
limitation, any rights or options convertible into or exercisable for or
exchangeable into securities or


-6-
8742840_10.doc





--------------------------------------------------------------------------------




any profit sharing agreement or arrangement) or other form of compensation
directly or indirectly related to the Company or its securities (collectively,
“Unpermitted Compensation Arrangements”). For the avoidance of doubt, neither
compensation paid to any Person for his or her regular services as an employee
or principal of the Nokomis Group nor any Person’s interest in any member of the
Nokomis Group and their funds shall be deemed to be an Unpermitted Compensation
Arrangement. The Nokomis Group represents and warrants that as of the date of
this Agreement, it is the beneficial owner of an aggregate of 4,495,750 shares
of Voting Securities.
18.    During the Restricted Period, the Investors will not (and the Nokomis
Group will cause the Investors not to), directly or indirectly, compensate Mr.
Cummins, the Intermediary Director or the New Director for his or her service as
a nominee or director of the Company in any way, including, without limitation,
with any Unpermitted Compensation Arrangements. For the avoidance of doubt, Mr.
Cummins and the Intermediary Director shall be permitted to receive compensation
from Nokomis in their capacities as employees of Nokomis.
19.    The Company represents and warrants that this Agreement (a) has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
(b) does not require the approval of the stockholders of the Company; and
(c) does not and will not violate any law, any order of any court or other
agency of government, the Company’s Certificate of Incorporation or Bylaws, each
as amended from time to time, or any provision of any agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.
20.    The Company and the Nokomis Group each acknowledge and agree that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach hereof, (a) the non-breaching party will be entitled to injunctive and
other equitable relief, without proof of actual damages; (b) the breaching party
will not plead in defense thereto that there would be an adequate remedy at law;
and (c) the breaching party agrees to waive any applicable right or requirement
that a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.
21.    This Agreement and the Exhibit constitute the only agreement between the
Nokomis Group and the Company with respect to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement is binding upon and will inure to the
benefit of the parties and their respective successors and permitted assigns.
Neither the Company nor the Nokomis Group may assign or otherwise transfer
either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written approval of the other party. Any purported transfer
requiring consent without such consent is void. No amendment, modification,
supplement or waiver of any provision of this Agreement will be effective unless
it is in writing and signed by the party affected thereby, and then only in the


-7-
8742840_10.doc





--------------------------------------------------------------------------------




specific instance and for the specific purpose stated therein. Any waiver by any
party of a breach of any provision of this Agreement will not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Agreement. The failure of a party to insist upon
strict adherence to any term of this Agreement on one or more occasions will not
be considered a waiver or deprive that party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
22.    If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, then the other provisions of this Agreement
will remain in full force and effect. Any provision of this Agreement that is
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable. The parties further
agree to replace such invalid or unenforceable provision of this Agreement with
a valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.
23.    This Agreement is governed by and will be construed in accordance with
the laws of the State of Delaware. Each of the Company and the Nokomis Group
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in Wilmington, Delaware; (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court; (c) agrees that it will not
bring any action relating to this Agreement or otherwise in any court other than
such courts; and (d) waives any claim of improper venue or any claim that those
courts are an inconvenient forum. The parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 24, or in such other manner as may be permitted by
applicable law, will be valid and sufficient service thereof. Each of the
parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any course of conduct, dealing, statements (whether
oral or written), or actions of any of them. No party will seek to consolidate,
by counterclaim or otherwise, any action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
24.    This Agreement is solely for the benefit of the parties and is not
enforceable by any other Person.
25.    All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served if (i) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received; or (ii) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:


-8-
8742840_10.doc





--------------------------------------------------------------------------------




(a)    If to the Company:
Telenav, Inc.
4655 Great America Parkway, Suite 300
Santa Clara, CA 95054
Attn:    Lily Toy
Fax:    (408) 207-4754
with a copy (which will not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94303
Attn:    Julia Reigel
Fax:    (650) 493-6811
(b)    If to the Nokomis Group:
Nokomis Capital, L.L.C.
2305 Cedar Springs Road, Suite 420
Dallas, TX 75201
Attn:    Brett Hendrickson
Wes Cummins
Fax:    (972) 590-4109
with a copy (which will not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn:    Aneliya Crawford
Fax:    (212) 593-5955
At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.
26.    Each of the parties acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties will be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of


-9-
8742840_10.doc





--------------------------------------------------------------------------------




law or any legal decision that would require interpretation of any ambiguities
in this Agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement will be decided without
regard to events of drafting or preparation.
27.    This Agreement and any amendments hereto may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Any such counterpart, to the extent
delivered by fax or .pdf, .tif, .gif, .jpg or similar attachment to electronic
mail (any such delivery, an “Electronic Delivery”), will be treated in all
manner and respects as an original executed counterpart and will be considered
to have the same binding legal effect as if it were the original signed version
thereof delivered in person. No party may raise the use of an Electronic
Delivery to deliver a signature, or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of an Electronic
Delivery, as a defense to the formation of a contract, and each party forever
waives any such defense, except to the extent such defense relates to lack of
authenticity.
[Signature page follows.]


-10-
8742840_10.doc





--------------------------------------------------------------------------------






If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement will constitute a binding agreement among
us.
Very truly yours,
TELENAV, INC.


By: /s/ Michael Strambi
Name: Michael Strambi
Title: CFO
ACCEPTED AND AGREED
as of the date written above:
NOKOMIS CAPITAL, L.L.C.
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
NOKOMIS CAPITAL ADVISORS, L.P.
By:    Nokomis Capital, L.L.C.
General Partner
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
NOKOMIS CAPITAL OFFSHORE FUND, LTD.
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Director


[Signature Page to Letter Agreement]
8742840_10.doc





--------------------------------------------------------------------------------






NOKOMIS CAPITAL PARTNERS, L.P.
By:    Nokomis Capital Advisors, L.P.
General Partner
By:    Nokomis Capital, L.L.C.
General Partner
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
NOKOMIS CAPITAL MASTER FUND, L.P.
By:    Nokomis Capital Advisors, L.P.
General Partner
By:    Nokomis Capital, L.L.C.
General Partner
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
BRETT HENDRICKSON
/s/ Brett Hendrickson    








[Signature Page to Letter Agreement]
8742840_10.doc





--------------------------------------------------------------------------------






EXHIBIT A
Form of Press Release
(see attached)


8742840_10.doc



--------------------------------------------------------------------------------




Telenav Reaches Agreement with Nokomis Capital


SANTA CLARA, Calif., August 24, 2017 – Telenav®, Inc. (NASDAQ:TNAV), a leading
provider of connected car and location-based platform services, today announced
that it reached an agreement with Nokomis Capital, L.L.C. (“Nokomis”) and
certain of its affiliates. In connection with the agreement, Joseph M. Zaelit
will retire from Telenav’s Board of Directors upon the earlier to occur of (a)
the time immediately prior to the appointment of a new independent director, (b)
the Company’s 2017 Annual Meeting of Stockholders and (c) 11:59 p.m. on November
17, 2017. Telenav and Nokomis also agreed to search for an additional
independent director to be appointed as a Class III director and, to the extent
that such independent director is not identified by the earlier to occur of (b)
the Company’s 2017 Annual Meeting of Stockholders and (c) 11:59 p.m. on November
17, 2017, at Nokomis’ written request, Mr. Hendrickson will be appointed as a
Class III director until such time as an independent director is identified.


“We are pleased to reach this agreement with Nokomis,” said HP Jin, president
and chief executive officer of Telenav. “We look forward to the contributions of
the new, mutually identified director. At the same time, all of us at Telenav
extend our thanks to Joe Zaelit for his many years of distinguished service. We
will miss his wise counsel.”
Brett Hendrickson of Nokomis Capital commented, “We are pleased we were able to
reach an agreement with Telenav for the addition of a new independent director
to Telenav’s Board of Directors. We look forward to continuing to work with
Telenav to fulfill its mission to deliver value to all Telenav stockholders.”


In connection with today’s announcement, Telenav has entered into an agreement
with Nokomis, which owns approximately 10.3% of Telenav’s outstanding shares.
Under the terms of the agreement, Nokomis has agreed to customary standstill and
voting commitments. The complete agreement will be included as an exhibit to the
Company’s Current Report on Form 8-K to be filed with the Securities and
Exchange Commission.


About Telenav


Telenav is a leading provider of connected car and location-based platform
services, focused on transforming life on the go for people - before, during,
and after every drive. Leveraging our location platform, global brands such as
Ford, GM, Toyota and AT&T deliver custom connected car and


8742840_10.doc



--------------------------------------------------------------------------------




mobile experiences. Fortune 500 advertisers and local advertisers can now reach
millions of users with Telenav’s highly-targeted advertising platform. To learn
more about how Telenav’s location platform powers personalized navigation,
mapping, big data intelligence, social driving, and location-based advertising,
visit www.telenav.com.


Copyright 2017 Telenav, Inc. All Rights Reserved.


“Telenav” and the Telenav logo are registered trademarks of Telenav, Inc. Unless
otherwise noted, all other trademarks, service marks, and logos used in this
press release are the trademarks, service marks or logos of their respective
owners.


TNAV-F
TNAV-C


Investor Relations:
Michael Look
408-990-1232
IR@telenav.com


Media:
Raphel Finelli
408-667-5970
media@telenav.com




8742840_10.doc

